Exhibit 10.11 PURCHASE AND SALE AGREEMENT · Dill East Field and Lukassen 14-34 well, Kimball County, Nebraska · Pieper #3-29 well, Washington County, Colorado · Omega Prospect, Banner County, Nebraska · Comanche Farms Prospect, Arapahoe County, Colorado THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated effective as of January 1, 2010 at 7:00 a.m. Mountain Time (the “Effective Time”), is between EDWARD MIKE DAVIS, L.L.C., a Nevada limited liability company, 200 Rancho Circle, Las Vegas, Nevada 89107 (“Seller”), and RECOVERY ENERGY, INC., a
